Dismissed and Memorandum Opinion filed September 30, 2004








Dismissed and Memorandum Opinion filed September 30,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00826-CR
NO.
14-04-00827-CR
____________
 
PAMELA MAJOR,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
337th District Court
Harris County,
Texas
Trial Court Cause Nos. 990,195
& 990,421
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered guilty pleas to the offenses of aggravated
assault and retaliation.  In accordance
with the terms of plea bargain agreements with the State, the trial court
sentenced appellant on August 5, 2004, to confinement for two years in the Institutional
Division of the Texas Department of Criminal Justice, with the sentences to be
served concurrently.  Appellant filed a
pro se notice of appeal in each case. 
Because appellant has no right to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in each case in
which the court certified that each is a plea bargain case, and the defendant
has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 30, 2004.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.
Do Not Publish C Tex. R. App.
P. 47.2(b).